Citation Nr: 1541035	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  11- 08 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran had reported active duty service from December 1941 to December 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Manila, the Republic of the Philippines

In addition to a paper claims file, the Veteran also has paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims files.  These electronic folders do not include any documents at this time.


FINDING OF FACT

In a January 2015 decision, a one-time payment from the FVEC Fund was awarded, resulting in a full grant of the benefit sought on appeal.      


CONCLUSION OF LAW

The claim of entitlement to a one-time payment from the FVEC Fund is moot and is dismissed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.202 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  In a January 2015 decision, a one-time payment from the FVEC Fund was awarded, resulting in a full grant of the benefit sought on appeal.  As such, the issue is no longer in appellate status, and there is no case or controversy presently before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  Therefore, the appeal seeking entitlement to a one-time payment from the FVEC Fund must be dismissed.


ORDER

Entitlement to a one-time payment from the FVEC Fund is dismissed.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


